Plaintiff in error, Henry Godfrey, was convicted on an information charging that he did keep a place in the city of Guthrie with the felonious intent to sell intoxicating liquors, and on the 26th day of November, 1918, he was sentenced to be imprisoned in the penitentiary for the term of two years and to pay a fine of $250. To reverse the judgment an appeal was duly perfected.
In the case of Proctor v. State, 15 Okla. Crim. 338,176 P. 771, the statute upon which the prosecution in this case was based was held *Page 691 
unconstitutional and void. For the reasons stated in the opinion in the Proctor Case, the judgment is reversed.